      Case 5:21-cv-03154-SAC Document 6 Filed 08/17/21 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

WILLIAM C. CHEATHAM,

                                  Plaintiff,

              v.                                        CASE NO. 21-3154-SAC

ANDREW DEDEKE, et al.,


                                  Defendants.

                       MEMORANDUM AND ORDER TO SHOW CAUSE

        Plaintiff William C. Cheatham, an inmate at Leavenworth County

Jail (LCJ)1 in Leavenworth, Kansas, filed this pro se civil action

pursuant to 42 U.S.C. § 1983 alleging his constitutional rights

were violated by the lack of “African American hair items and

products” available to purchase in the LCJ commissary. He names as

defendants Leavenworth County Sheriff Andrew Dedeke, LCJ Commander

Lieutenant      Eric    Thorne,    and   the   Leavenworth   County    Sheriff’s

Department. The Court has identified several deficiencies in the

complaint but will allow Plaintiff the opportunity to file an

amended      complaint     on     court-approved    forms    that     cures   the

deficiencies.

I.      Nature of the Matter before the Court

        As the sole count of his complaint, Plaintiff claims that

Defendants violated his constitutional rights by failing to ensure

that “African American hair items and products,” such as a comb and



1   The online records of the LCJ reflect that Plaintiff is a pretrial detainee.
                                          1
      Case 5:21-cv-03154-SAC Document 6 Filed 08/17/21 Page 2 of 10




brush, are available for inmates to purchase at the LCJ commissary.

(Doc. 1, p. 2.) Plaintiff asserts that he filed multiple grievances

about this issue, but he has not received a satisfactory response.

Id. at 45. As relief, Plaintiff seeks $2,500,000.00. Id.

II.    Screening Standards

       Because Plaintiff is a prisoner, the Court is required by

statute to screen his complaint and to dismiss the complaint or any

portion thereof that is frivolous, fails to state a claim on which

relief may be granted, or seeks relief from a defendant immune from

such     relief.    28    U.S.C.    §   1915A(a)    and    (b);   28   U.S.C.

§ 1915(e)(2)(B).

III. Discussion – Failure to State a Claim

       “To state a claim under § 1983, a plaintiff must allege the

violation of a right secured by the Constitution and laws of the

United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v.

Atkins, 487 U.S. 42, 48-49 (1988)(citations omitted); Northington

v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court liberally

construes a pro se complaint and applies “less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007). In addition, the court accepts all well-pleaded

allegations in the complaint as true. Anderson v. Blake, 469 F.3d

910, 913 (10th Cir. 2006).



                                        2
   Case 5:21-cv-03154-SAC Document 6 Filed 08/17/21 Page 3 of 10




     On the other hand, “when the allegations in a complaint,

however true, could not raise a claim of entitlement to relief,”

dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 558 (2007). Furthermore, a pro se litigant’s “conclusory

allegations without supporting factual averments are insufficient

to state a claim upon which relief can be based.”        Hall v. Bellmon,

935 F.2d 1106, 1110 (10th Cir. 1991). The court “will not supply

additional factual allegations to round out a plaintiff’s complaint

or construct a legal theory on plaintiff’s behalf.”         Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).

     The decisions in Twombly and Erickson created a new standard

of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v. Bemis, 500

F.3d 1214, 1218 (10th Cir. 2007)(citations omitted); see also Smith

v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009). Under this

new standard, courts determine whether a plaintiff has “nudge[d]

his claims across the line from conceivable to plausible.” Smith,

561 F.3d at 1098 (quotation marks and citation omitted). “Plausible”

in this context refers “to the scope of the allegations in a

complaint: if they are so general that they encompass a wide swath

of conduct, much of it innocent,” then the plaintiff has not met

his or her burden. Robbins v. Okla., 519 F.3d 1242, 1247 (10th Cir.

2008)(citing Twombly, at 550 U.S. at 570).

  A. Failure to Identify the Right at Issue

     As noted, to state a claim under § 1983, Plaintiff must “allege

                                     3
   Case 5:21-cv-03154-SAC Document 6 Filed 08/17/21 Page 4 of 10




the violation of a right secured by the Constitution and laws of

the United States.” Plaintiff has not identified the right he

believes was violated and the Court is not free to construct a legal

theory on a plaintiff’s behalf. Moreover, the Tenth Circuit has

recognized    that   “the   ability    to   purchase    items     at    a   prison

commissary is a privilege, not a right.” Leatherman v. Rios, 705

Fed. Appx. 735, 738 n.3 (10th Cir. 2017)(citing Thompson v. Gibson,

289 F.3d 1218, 1222 (10th Cir. 2002)). Thus, a denial of the

opportunity    to    purchase    certain    hair    items     through    the     LCJ

commissary does not independently support a plausible § 1983 claim.

     Generally construing the complaint, as is appropriate because

Plaintiff proceeds pro se, it appears Plaintiff may have intended

to plead a violation of his rights under the Equal Protection Clause

of the Fourteenth Amendment, which “‘commands that no state shall

“deny to any person within its jurisdiction the equal protection of

the laws,” which is essentially a direction that all persons

similarly    situated   should    be   treated     alike.’”    See     Requena    v.

Roberts, 893 F.3d 1195, 1210 (10th Cir. 2018) (quoting City of

Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985)). But he

has failed to “‘sufficiently allege that defendants were motivated

by racial animus,’” as required when an equal protection claim is

based on race. See id. (quoting Phelps v. Wichita Eagle-Beacon, 886

F.2d 1262, 1269 (10th Cir. 1989)). If Plaintiff chooses to file an

amended complaint, he must identify the constitutional right he

                                       4
   Case 5:21-cv-03154-SAC Document 6 Filed 08/17/21 Page 5 of 10




believes was violated.

  B. Defendant Leavenworth County Sheriff’s Department

     Plaintiff     has   named        the        Leavenworth    County      Sheriff’s

Department as a defendant. To impose § 1983 liability on the county

and its officials for acts taken by its employees, Plaintiff must

show that the employee committed a constitutional violation and

that a county policy or custom was “the moving force” behind the

constitutional violation. See Myers v. Oklahoma Cty. Bd. of Cty.

Comm’rs, 151 F.3d 1313, 1318 (10th Cir. 1998)(citing Monell v. Dep’t

of Soc. Servs., 436 U.S. 658, 695 (1978)). Plaintiff has not alleged

the existence of any county policy or custom that controls the

inventory in the commissary. Thus, he has failed to allege facts

supporting a § 1983 claim against the Leavenworth County Sheriff’s

Department.

  C. Defendants Dedeke and Thorne

     Plaintiff    also   names        as        defendants   Sheriff     Dedeke   and

Lieutenant Thorne. An essential element of a civil rights claim

against   an     individual      is        that      person’s      direct    personal

participation in the acts or inactions upon which the complaint is

based. Kentucky v. Graham, 473 U.S. 159, 166 (1985); Pahls v.

Thomas, 718 F.3d 1210, 1226 (10th Cir. 2013) (“[I]t is incumbent

upon a plaintiff to ‘identify specific actions taken by particular

defendants’ in order to make out a viable § 1983 . . . claim.”).

Conclusory    allegations   of   involvement           are   not   sufficient.    See

                                            5
   Case 5:21-cv-03154-SAC Document 6 Filed 08/17/21 Page 6 of 10




Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)(“Because vicarious

liability is inapplicable to . . . § 1983 suits, a plaintiff must

plead     that       each     Government-official      defendant,       through     the

official’s           own      individual     actions,         has     violated      the

Constitution.”). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

        The    only    factual       allegation    directly    involving    Defendant

Dedeke or Defendant Thorne is that they contracted with the company

that provides products for the commissary. Plaintiff has not alleged

that either Defendant directly controls the commissary inventory or

decided       what    items    the    commissary    shall     offer   for   sale.   See

Leatherwood v. Rios, 705 Fed. Appx. 735, 738-39 (10th Cir. 2017)

(finding plaintiff failed to state an equal protection claim against

defendants       related      to   commissary     purchases    when   the   plaintiff

“fails to allege that any of [the defendants] have authority over

the availability . . . of items offered at commissaries”). Nor has

Plaintiff alleged that either Defendant personally was aware of his

request for certain products and denied that request for racially

motivated reasons.



                                             6
      Case 5:21-cv-03154-SAC Document 6 Filed 08/17/21 Page 7 of 10




        Relatedly, to the extent that Plaintiff intends to hold the

individual Defendants liable due to the unsatisfactory responses

Plaintiff received to his grievances, an allegation that an official

denied a grievance or failed to respond to a grievance is not

sufficient      to   show   personal   participation.     See    Gallagher     v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009)(A “denial of a

grievance, by itself without any connection to the violation of

constitutional rights alleged by plaintiff, does not establish

personal participation under § 1983.”). Even liberally construing

the complaint and taking all well-pleaded allegations therein as

true, Plaintiff has failed to adequately allege sufficient personal

involvement by Defendants Dedeke and Thorne to support a § 1983

claim against them.

        D.   No Physical Injury

        Plaintiff’s request for compensatory damages is barred by 42

U.S.C. § 1997e(e), because Plaintiff has failed to allege a physical

injury.      Section 1997e(e) provides in pertinent part that “[n]o

Federal civil action may be brought by a prisoner confined in a

jail,     prison,    or   other   correctional   facility,      for   mental   or

emotional injury suffered while in custody without a prior showing

of physical injury.”        42 U.S.C. § 1997e(e).

IV.     Response Required

        For the reasons stated herein, it appears that this action is

subject to dismissal in its entirety for failure to state a claim

                                        7
     Case 5:21-cv-03154-SAC Document 6 Filed 08/17/21 Page 8 of 10




on which relief can be granted. The Court will grant Plaintiff the

opportunity to file a complete and proper amended complaint upon

court-approved      forms     that    cures    all    the    deficiencies. 2 In    his

amended       complaint,     Plaintiff     must      (1)    name   only   appropriate

defendants; (2) identify the particular federal constitutional

right    or    rights   he    believes     defendants        violated;    (3)   allege

sufficient      facts   to    state    a   claim      of    federal   constitutional

violation and show a cause of action in federal court; and (4)

allege sufficient facts to show personal participation by each named

defendant. If Plaintiff does not file an amended complaint within

the given time that cures all the deficiencies discussed herein,

this matter will be decided on the current deficient complaint.

V.      Other Pending Motions

        Also before the Court is Plaintiff’s “Motion for A Order

Leavenworth County Jail Commissary Listing” (Doc. 4), which asks

the Court to order production of a list of hygiene items approved

for sale at the LCJ. Plaintiff seeks the order to avoid later

alteration of the list. His request is akin to a motion for



2 An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not
included in the amended complaint are no longer before the Court. Plaintiff may
not simply refer to an earlier pleading, and the amended complaint must contain
all allegations and claims that Plaintiff intends to pursue in this action,
including those he wishes to retain from the original complaint. Plaintiff must
write the number of this case (21-3154) at the top of the first page of the
amended complaint. See Fed. R. Civ. P. 10. He should also refer to each defendant
again in the body of the amended complaint, where he must allege facts describing
the unconstitutional acts taken by each defendant, including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a
federal constitutional violation.
                                           8
   Case 5:21-cv-03154-SAC Document 6 Filed 08/17/21 Page 9 of 10




discovery, but discovery in this case has not yet commenced. See

Fed. R. Civ. P. 26(d). Thus, the motion (Doc. 4) is denied without

prejudice as premature.

      Additionally,      Plaintiff    has   filed   a   “Motion   to   Addendum

Petition with Exhibit.” (Doc. 5) After reviewing the motion and

exhibit, the Court concludes that it solely relates to a separate

case filed by Plaintiff in this Court against the same defendants

on the same day as this action. See Cheatham v. Dedeke, et al.,

Case No. 21-cv-3153-SAC. That case—and the proposed addendum—relate

to medical and mental healthcare allegations that are not at issue

in this action. Moreover, the “Motion to Addendum Petition with

Exhibit” has been filed in the other case and will be considered

and addressed therein. As filed in this case, however, the motion

(Doc. 5) is denied.

     IT IS THEREFORE ORDERED that Plaintiff is granted to and

including September 17, 2021, to file a complete and proper amended

complaint to cure all the deficiencies discussed herein. The failure

to file a timely amended complaint may result in the dismissal of

this matter without prior notice to Plaintiff.

     IT   IS   FURTHER   ORDERED     that   Plaintiff’s   Motion   for    Order

(Doc. 4) and Motion to Supplement (Doc. 5) are denied.

     The clerk is directed to send 1983 forms and instructions to

Plaintiff.



                                       9
Case 5:21-cv-03154-SAC Document 6 Filed 08/17/21 Page 10 of 10




  IT IS SO ORDERED.

  DATED:   This 17th day of August, 2021, at Topeka, Kansas.




                               S/ Sam A. Crow

                               SAM A. CROW
                               U.S. Senior District Judge




                                 10
